 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTampa Printing and Graphic Communications UnionNo. 180, a subordinate union of the InternationalPrinting and Graphic Communications Union (TheTribune Company) and Charles E. Doyle. Case 12-CB- 1820September 8, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEOn May 10, 1978, Administrative Law Judge JuliusCohn issued the attached Decision in this proceeding.Thereafter, Respondent filed exceptions and a sup-porting brief, the General Counsel filed limited cross-exceptions and a supporting brief, and Respondentfiled an answering brief to the cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, cross-ex-ceptions, and briefs and has decided to affirm the rul-ings, findings, and conclusions of the AdministrativeLaw Judge to the extent consistent herewith and toadopt his recommended Order, as modified herein.I. The General Counsel has cross-excepted to thealleged failure of the Administrative Law Judge toconsider whether two separate statements made byRespondent's officials to employee Charles Doyleconstituted independent violations of Section8(b)(1)(A) of the Act. We find merit in this cross-exception.On April 22, 1977, The Tribune Company (hereaf-ter called the Company) demoted Doyle from his po-sition as night-shift foreman in the newspaper press-room where its employees are represented forcollective-bargaining purposes by Respondent. Doylewas not a union member at the time of his demotion,but prior to the Supreme Court's decision in FloridaPower & Light,' he and all other supervisors for theCompany had been supervisor-members of Respon-dent. In fact, the 1974-77 collective-bargaining agree-ment for the pressroom unit contained terms relatingto two of three supervisory classifications in the press-room. In 1974, however, the Company reacted toFlorida Power & Light by ordering all of its supervi-sors to resign their union memberships or return tothe line as pressmen. One assistant foreman chose toFlorida Power & Light Co. v. International Brotherhood of ElectricalWorkers, Local 641, 417 U.S. 790 (1974), wherein the Court held that aunion had not violated Sec. 8(bXlXB) of the Act by disciplining its supervi-sor-members for crossing a picket line and performing struck work during alawful economic strike.be demoted, but Doyle and the other supervisorschose to resign and retain their jobs.After his 1977 demotion, Doyle sought assurancesfrom Respondent's officials that he would be ac-corded job priority in the bargaining unit based onhis lengthy continuous service in both supervisoryand nonsupervisory pressroom classifications. Priorityin the pressroom established an employee's right topreference with respect to shifts, off days, vacationschedules, and layoffs. In accord with the contempo-rary practice, two pressroom supervisors demoted tounit journeyman positions in 1969 and 1970, respec-tively, received full priority credit for their supervi-sory service, as did the assistant foreman who relin-quished his supervisory job in 1974 rather than resignfrom Respondent.Notwithstanding the precedent of three former su-pervisors who had been credited for time spent in su-pervisory classifications, it is undisputed that Respon-dent's president, Bruce Chaiser, told Doyle on April24, 1977,2 that his claim to job priority might be de-nied by the union membership. Chaiser further statedthat Doyle's situation was distinguishable from thatof the other former supervisors "because they wereunder a different contract and they had not given uptheir cards, and because of these two conditions theyhad not removed themselves from the bargainingunit." It is likewise undisputed that on April 26 Re-spondent's chapel chairman, Dale Handy, reacted toDoyle's inquiries about the absence of his name fromthe weekly markup of priority employees by stating,"Well, remember now you are not a Union member."Another union official immediately silenced Handyand thereafter engaged him in private conversation.Handy subsequently posted a revised markup withDoyle's name at the top of the list.We find that each of the statements cited aboveconveyed the clear threat that Doyle's priority claimmight be denied because of his lack of union member-ship and that Respondent's officials thereby re-strained and coerced Doyle in the exercise of his pro-tected right to refrain from union activities.Accordingly, we conclude that Respondent violatedSection 8(b)(1)(A) of the Act on the occasion of eachstatement.2. The Administrative Law Judge did find that Re-spondent violated Section 8(b)(2) of the Act by caus-ing the Company to deny Doyle an opportunity tobid for a day-shift position in the pressroom becauseof his nonunion status. He also found that Respon-dent violated Section 8(b)(1)(A) of the Act by deny-ing Doyle's job priority claim in the same discrimina-tory manner. In its defense, Respondent asserts thatits conduct was nondiscriminatory and lawfully2 All subsequent dates are in 1977, unless otherwise indicated.238 NLRB No. 124 TAMPA PRINTING AND GRAPHIC COMMUNICATIONS UNION NO. 180predicated on provisions in the current collective-bar-gaining contract applicable to Doyle. For reasons setforth below, we agree with the findings of the Admin-istrative Law Judge.Respondent's president, Chaiser, met with Doyleon April 27, the day after Chapel Chairman Handyhad made the second of the coercive statementswhich have heretofore been discussed. At this meet-ing Chaiser proposed and Doyle rejected a compro-mise plan by which Doyle would receive prioritycredit for time served as a journeyman, but not as asupervisor. In the same conversation, Chaiser askedDoyle what he intended to do about his union mem-bership. Doyle answered that his decision on mem-bership would not be made until after Respondent'sdisposition of his priority claim.Although Doyle had spurned the compromise pro-posal, Chaiser and the rest of Respondent's executivecommittee voted on May 2 to recommend it for ap-proval by the union membership. On or about thatsame date, however, Chaiser effectively deniedDoyle's priority claim and so informed the Compa-ny's personnel director. Doyle was therefore refusedan opportunity to assert his priority in bidding for anavailable day-shift position and another employee re-ferred by Respondent took the position which he hadsought. Respondent's members thereafter rejected thecompromise proposal on May 9 in a vote taken dur-ing their regular meeting. They then voted instead tolimit Doyle's priority basis to time spent in a unitclassification since his April 22 demotion.There can be no question that the denial to Doyleof the same priority which had previously been ac-corded to other demoted supervisors represented dis-parate treatment. Respondent contends that the dis-parity is attributable to the changed definition ofpriority under the current pressroom collective-bar-gaining agreement, wherein supervisory classifica-tions are expressly excluded from the unit. The Ad-ministrative Law Judge rejected this attempt tojustify deviation from past practice, observing that"priority is not determined by the contract" and thatRespondent's administration of its exclusive right todetermine priority has not reflected a limitation toservice in job classifications covered by the pressroomcontract. In support of the latter observation, he em-phasized the stipulated fact that a superintendentwho had received full credit for prior supervisory ser-vice upon his demotion in 1970 had not been em-ployed in a supervisory classification covered by thecontract then in effect.The Administrative Law Judge apparently miscon-strued the contractual distinctions upon which Re-spondent relies in its defense when he referred to thesignificance of the priority given to the former super-intendent in 1970. It was a consistent unwritten prac-tice under predecessors to the current pressroom unitagreement to determine unit job priority on the basisof continuous service in any pressroom classification,supervisory or nonsupervisory, even if it was not ex-pressly covered by terms of the written agreement. Incontrast, the current 1977-80 contract specifically ex-cludes all supervisors and contains an express writtendefinition of unit job priority as continuous employ-ment in a nonsupervisory classification covered bythe agreement. It therefore appears from the face ofthe current contract that, as Respondent contends,Doyle had no contractual right to priority when hereturned to the unit on April 22.The Administrative Law Judge's error in contractconstruction is harmless, however, in view of the ac-curacy of his related finding that priority is in actual-ity determined by Respondent, not by the contract.By engaging in an ad hoc determination of Doyle'spriority claim, Respondent's officials and membershipconclusively demonstrated a willingness to modify orvoid unilaterally the very same contract provision bywhich Respondent now maintains it is bound in allcases involving former supervisors returning to thepressroom unit. We find, in accord with the Adminis-trative Law Judge, that Respondent cannot defend itsconduct by reference to a contractual provision whichhas little or no practical effect on Respondent's ad-ministration of unit priority.We likewise concur with the Administrative LawJudge that Doyle's lack of union membership was "asalient consideration" in the disposition of his priorityclaim. Respondent has failed to persuade us in thisregard with the argument that its officials evidenced afavorable nondiscriminatory attitude towards Doyleby advocating full or at least partial priority credit forhis past pressroom service when they had no contrac-tual obligation to do so. There is pervasive counter-vailing evidence in the record that Respondent's offi-cials actually shared a common animus against Doyleand his priority claim because of his nonmembershipstatus. We note in particular the threats of disparatetreatment made by Chaiser and Handy on April 24and 26, Chaiser's inquiry about Doyle's membershipplans in the context of an April 27 conversation withDoyle about his priority, and the virtually simulta-neous acts by which Respondent's executive commit-tee professed to vote in favor of recommending thecompromise plan yet informed the Company thatDoyle's priority was being denied. In light of the fore-going, we affirm the Administrative Law Judge's find-ing that Respondent violated Section 8(b)(2) of theAct by causing the Company to reject Doyle's bid fora day-shift position because of his lack of union mem-bership.Finally, we find no merit in Respondent's attemptsto disassociate the May 9 membership vote denying25 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDoyle's priority claim from the various acts by Re-spondent's officers which preceded the vote. Notwith-standing the "official" recommendation of the com-promise plan, the ultimate denial of Doyle's prioritycould hardly have been made by a union membershipoblivious to his nonmembership status or to the ani-mus of a leadership which first threatened to deny,then actually did deny, Doyle's priority on the basisof that status. The membership vote, restricted to thespecific question of Doyle's priority and taken in theimmediate aftermath of other unlawful discrimina-tory acts against him, was unmistakably coercive. Wetherefore affirm the Administrative Law Judge's find-ing that Respondent discriminatorily refused to grantDoyle priority in violation of Section 8(b)(l)(A) of theAct.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, TampaPrinting and Graphic Communications Union No.180, a subordinate union of the International Printingand Graphic Communications Union, Tampa, Flor-ida, its officers, agents, and representatives, shall takethe action set forth in the said recommended Order,as so modified:1. Insert the following as paragraph l(c) and relet-ter the subsequent paragraph accordingly:"(c) Restraining and coercing employees in the ex-ercise of rights guaranteed by Section 7 of the Act bytelling them that their claim to priority in the Compa-ny's pressroom can be denied because of their non-membership in the Union."2. Substitute the attached notice for that of theAdministrative Law Judge.3The General Counsel alleges in his cross-exceptions that Respondentbreached its duty of fair representation by determining Doyle's pnority in aprocedurally unfair manner and thereby committed an additional violationof Sec. 8(b)(1)(A). Since the remedy for the 8(bI1XA) violation found wouldbe the same for violation of the duty of fair representation, we find it unnec-essary to decide whether the alleged violation occurred, and we disavow anyreliance upon the Administrative Law Judge's discussion and analysis of thefair representation issue in his Decision.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which both sides had the opportu-nity to present their evidence, the National Labor Re-lations Board has found that we violated the NationalLabor Relations Act, and we have been ordered topost this notice and abide by the following.WE WILl. NOT refuse to grant Charles Doylehis priority on the pressroom priority list becauseof his nonmembership in our Union.WE WILL NOT cause The Tribune Company torefuse to permit Charles Doyle to bid for a posi-tion on the day shift in violation of Section8(a)(3) of the Act.WE WILL NOT coerce employees by tellingthem that their priority in the pressroom can bedenied because of nonmembership in our Union.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise ofrights guaranteed by Section 7 of the Act.WE WILL place Charles Doyle on the press-room priority list in his proper position aftercrediting him with time spent in the pressroom asjourneyman and supervisor, and WE WILL makehim whole for any loss he may have suffered as aresult of our failure to do so, with interest.TAMPA PRINTING AND GRAPHIC COMMUNI-CA[FIONS UNION No. 180, A SUBORDINATEUNION OF' THE INTERNATIONAL PRINTINGAND GRAPHIC COMMUNICATIONS UNIONDECISIONSTATEMENT OF THE CASEJULIUS COHN, Administrative Law Judge: This caseheard at Tampa. Florida, on August 31 and September 1,1977. Upon a charge filed by Charles E. Doyle, an individ-ual, on May 5, 1977, and served the same date, the Re-gional Director for Region 12 issued a complaint allegingthat Tampa Printing and Graphic Communications UnionNo. 180, a subordinate union of the International Printingand Graphic Communications Union,' herein called Re-spondent or the Union, violated Section 8(b)(1)(A) and8(b)(2) of the Act by discriminating against Doyle in con-nection with his priority in the pressroom because of hisnonmembership in the Union. The Respondent filed an an-swer denying the commission of unfair labor practices.IssuesWhether Respondent refused to grant priority in thepressroom to Doyle because he was no longer a member ofthe Union, thereby violating Section 8(b)(1)(A) of the Act.Whether Respondent violated Section 8(b)(2) of the Actby causing the Company to discriminate against Doyle inorder to encourage union membership.Whether Respondent also violated Section 8(b)(1)(A) ofthe Act by failing fairly to represent Doyle in the determi-nation of his priority.The name of the Respondent appears as amended at the hearing.26 TAMPA PRINTING AND GRAPHIC COMMUNICATIONS UNION NO. 180All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. The GeneralCounsel and Respondent submitted briefs, which have beencarefully considered.On the entire record in this case and from my observa-tion of the witnesses and their demeanor, I make the follow-ing:FINDINGS OF FACI1. THE BUSINESS OF THE COMPANYThe Tribune Company, herein called the Company, is aFlorida corporation with a principal office and place ofbusiness in Tampa, Florida, where it is engaged in theprinting and distribution of newspapers. The Company hasgross revenues in excess of $200,000 annually, subscribes tointerstate news services, and prints advertisements of prod-ucts which are sold nationwide. The complaint alleges, theRespondent admits, and I find that the Company is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.11. THE LABOR ORGANIZATIONRespondent is a labor organization within the meaning ofSection 2(5) of the Act.Ill. THE UNFAIR L ABOR PRACTICES ALLEGEDA. BackgroundThe Company and Respondent have had collective-bar-gaining relationships for many years. The contract effectivefrom January 1, 1974, through December 31, 1976 (ex-tended until March 16, 1977), provided for recognition bythe Company of journeymen pressmen, apprentices, andplateboys employed in the pressroom. Of the supervisors,who in the pressroom were designated as superintendent,foremen, and assistant foremen, only the latter two are re-ferred to in this agreement, and those preceding it, in con-nection with provisions relating to the manning of pressesand wages. Superintendents have not ever been mentionedin the contracts with regard to wages or other working con-ditions. As to the foremen and assistant foremen, the con-tract provided for their wages, at least as to putting a flooron their wage scale. There is evidence that individual fore-men could bargain with the Company for higher rates ofpay.In the 1974-77 agreement, the terms "seniority" and"priority" are used with regard to vacation schedules andmarkups for shifts. The terms themselves are not specifical-ly defined or spelled out, but it is undisputed that seniorityreferred to the length of service with the Company whilepriority is the length of employment with a pressroom clas-sification. It is also clear that at all times the Union con-trolled priority.As a result of certain events during the term of the 1974-77 agreement, the Company sought some vital changes inthe collective-bargaining agreement negotiated in 1977. TheCompany had moved to a modern plant with new equip-ment and sought more control over the manning and use ofthe machines. In return for concessions by the Union to beincorporated into the 1977-80 agreement, the Companyagreed to guarantee the jobs of named individuals in thepressroom for the life of the contract. This list is containedin Appendix A of the current agreement. In addition, theUnion desired and obtained a definition in the new agree-ment of seniority and priority, which is set forth in Article19. This in effect codified the existing understanding thatseniority means the length of continuous employment withthe Company, which would determine eligibility for vaca-tion and other benefits. Priority means the length of con-tinuous employment in a particular classification coveredby the agreement. Preference in shifts, off days, vacationschedules, and layoffs shall be by priority.During the term of the 1974-77 agreement, another eventoccurred concerning the status of supervisors. All supervi-sors had been members of the Union and, as noted, theUnion had even bargained for the wages of foremen andassistant foremen, though they were not specifically in-cluded in the unit description. As a result of the decision ofthe Supreme Court in Florida Power & Light Co.,2 the Com-pany decided that it no longer wanted supervisors who weremembers of the Union. Accordingly, it directed the supervi-sors to either give up their membership or return to the lineas pressmen. As a consequence all the supervisors resignedfrom the Union at that time except one assistant foremanwho returned to the line. The Union grieved this matter,and an arbitrator ultimately found that the Company vio-lated the contract when it demanded that the supervisorsgive up their membership in order to retain their posts. Thearbitrator found that despite the fact that the foremen andassistant foremen were admitted supervisors, the Companyhad indeed bargained for them in the contract, at least withrespect to their wages and other provisions concerning themanning of equipment. In the negotiations for the currentagreement, the Company, in order to surmount this obsta-cle of the arbitrator's award, insisted upon the deletion ofall references to the foremen and assistant foremen in thenew agreement regarding wages, hours, or other workingconditions. The Union acceded to this demand.After these agreements were reached but before the newcontract was executed, there was some discussion concern-ing its terms among the Union officials and the supervisors.The supervisors were apprehensive that they were not re-ceiving under the proposed agreement the protection theyhad under prior agreements. According to Larry Hensel,then secretary-treasurer of Respondent, it was the opinionof the Scale (negotiating) Committee of the Union that su-pervisors were excluded from the unit and would lose theirpriority once the contract was signed. The supervisors alsoexhibited their concern as to their own job protection to theCompany. There ensued a meeting between Personnel Di-rector Jerry Wright, on behalf of the Company, and theScale Committee. The Company and Respondent agreedthat the situation would be resolved by adding the supervi-sor's names to Appendix A, thereby providing them a jobguarantee in the event they stepped down in some mannerfrom supervision. Wright raised the question as to whatwould happen if someone went from supervision back to2417 U.S. 790 (1974).27 DECISIONS OF NATIONAL LABOR RELATIONS BOARDjourneyman. Chaiser, the Union President, said he saw noreason why there would be any change from the past, inwhich continuous priority had been given to all supervisorswho had stepped down. However, Chaiser also said, ac-cording to Wright, that each case would be handled on anindividual basis and that they could not be guaranteed con-tinuous priority. Hensel stated that the Scale Committeehad only been authorized to agree to the addition of thesupervisors to Appendix A, which meant merely that theywould not lose employment. Actual priority would have tobe determined by the body at a Union meeting. There is noreal disagreement on this point, as Chaiser himself testifiedthat the Union position at the meeting was that it did notwant to bargain for the supervisors but felt they were owedsomething as past members and would like to include themin Appendix A. He stated that he told Wright they wouldnot be able to guarantee priority. When Wright asked whatwould happen to their priority, Chaiser replied that in hisown opinion they should not be treated differently fromprevious supervisors, but he could not speak for the Union;he could merely recommend such action.One other background situation is relevant to this matter.The record reveals that three former supervisors had beenpromoted to their supervisory positions from journeymenand later either resigned or were demoted and returned tothe line. They were Nelson Haller, who had been promotedto superintendent in 1966 and demoted in 1970; DaveDean, promoted to assistant foreman in 1966 and demotedin 1969; and Franklin Crouch, promoted to assistant fore-man in 1973 and resigned in August 1974. Crouch was theindividual who refused to leave the Union at the request ofthe Company in 1974. All these individuals returned to theline as pressmen with full priority, including their previoustime as pressmen, as well as their tenure as supervisors. Allwere members of the Union at the time of their return tothe bargaining unit.B. FactsCharles Doyle, the Charging Party, has been employed inthe Company's pressroom for about 11 years. In 1970, hebecame assistant foreman, a position he had held for about7 or 8 months when he was again promoted to foreman.Doyle remained as a foreman until April 22, 1977, when hewas demoted by the Company. Doyle was a member ofRespondent from the beginning of his employment untilAugust 1974, when he was one of the supervisors who re-signed from the Union at the request of the Company. Asnoted above, the Union grieved the matter, and the Arbi-trator, finding the Company's action illegal under the con-tract, provided that it pay the back dues of the foremen andassistant foremen until May 28, 1975. Shortly thereafter,Doyle asked the treasurer of the Union whether he could bereinstated in good standing. The treasurer presented himwith a bill for June dues and some other fees for a total ofabout $70, which Doyle refused to pay. In July 1976, Doyleagain attempted to regain his union card and was told byHensel that he had to pay a certain figure which Doyle didnot recall, and once more he refused.Doyle was demoted from his position as night foreman tojourneymen on April 22. Two days later he inquired ofChaiser as to the Union's intention as far as recognizing hispriority. When Chaiser responded that he personally sawno trouble but that the Union body could override him,Doyle remarked that he could not see the reason for that,since Haller, Dean, and Crouch all had returned from su-pervisory positions with full priority. According to Chaiser,he then told Doyle that their cases arose under other cir-cumstances, because there was a different contract and theyhad not given up their cards and removed themselves fromthe bargaining unit. Although Chaiser testified that Doylemade no response to this, Doyle stated that he askedwhether the Union is not recognizing his priority becausehe does not belong to the organization and Chaiser re-sponded, "by no means."On April 26, there was a discussion in the office of thenight foreman, Marshall, who was present with Hensel,Doyle, and later Dale Handy, chairman of the TribuneChapel. Although there are some slight differences amongthese people, all of whom testified, as to the exact wordsthat were said, there is complete agreement as to the sub-stance. Doyle had come into the office and found Henseland Marshall there and then noticed that his name was noton the weekly markup.' Doyle asked Hensel why his namewas not on it, and Hensel did not know. Handy, the chair-man who made the markup, was then called into Marshall'soffice and was asked why Doyle's name was not on theweekly markup. Hensel said that Doyle was supposed to beon it until the Union had a meeting and reached a decisionas to his priority. When asked, Handy's reply was thatDoyle did not belong to the Union. Hensel told Handy tokeep his mouth shut, that when he opened his mouth, heput his foot in it. Hensel then took Handy out of the room.Later Handy revised the 10-man markup and put Doyle onthe top of the list for the coming week.Pursuant to a request from Chaiser, Doyle met with himon April 27. Chaiser informed Doyle that he was havingsome problems with the Union members concerning his pri-ority. He said that he was going to propose a compromiseby which Doyle would be credited for the time he spent asa journeyman but not as a supervisor. Chaiser inquiredwhether he would be amenable to this suggestion, andDoyle said he would not. Chaiser stated that he also askedDoyle what he was going to do about membership, andDoyle replied that he did not know, he was going to waitand see what the Union did with him first.Again on April 29, Doyle spoke with Chaiser and in-quired as to the Union's intention with regard to his prior-ity. Doyle told Chaiser he was going to bid on a day jobwhich was becoming open. Chaiser informed him that hewas having trouble and did not believe the membership wasgoing to award Doyle priority. According to Chaiser, Doyleasked him whether that meant he was being denied prioritybecause he does not have a union card, and Chaiser said byno means. Doyle repeated that he had been told he would3 The markup, a list of employees according to shift and days, is madeaccording to priority. On the night shift there is a 16-man markup whichprovides situations for those employees on it for 6 months and is not changedfor that period. There is next .10-man markup which provides situations forI week, After those 26, the re-naining pressmen are given 24 hours' notice ofthe nights on which they will be working.28 TAMPA PRINTING AND GRAPHIC COMMUNICATIONS UNION NO. 180get his priority back and Chaiser said he would recommendit but did not think it was going to carry. In the course ofthis conversation Chaiser also told Doyle that the Unionhad a letter from its attorney indicating that Doyle was notentitled to top priority and should go to the bottom of thepriority list.A few days later, Personnel Director Wright received aphone call from Chaiser informing him that the Union wasnot granting priority to Doyle. Chaiser said the Union wassending a man to take the position opening on the day shiftand wanted to know what the Company was going to dowhen Doyle showed up claiming it. Wright answered thatthe Union had always handled priority and the Companywould put to work whatever person the Union sent.A meeting of the Union's executive board was held onMay 2 to determine what its recommendation should be tothe union body. After discussion it was decided to recom-mend the compromise, previously offered Doyle byChaiser, in which Doyle would receive priority based on thelength of time he served as a journeyman in the pressroomand excluding the time he spent in supervision.At the regular union meeting held on May 9, the mem-bership voted to reject the recommendation of the executiveboard. A motion was then made and carried that Doyle'spriority should be at the bottom of the list. At the nextregular meeting of the Union on June 13. the subject wasagain discussed. This time the motion with respect toDoyle's priority was rescinded, and a new one passed notmentioning Doyle's name specifically but providing that su-pervisors returning to the line go to the bottom of the prior-ity' list. Hensel agreed that prior to the Doyle situation, tohis knowledge no vote had ever been taken with regard tothe priority of a supervisor who returned to the journeymenclassification.C. Discussion and AnalysisThe General Counsel contends that the Union violatedSection 8(b)(1)(A) of the Act because, very simply, its offi-cers told Doyle that he would not get his claimed prioritysince he was not a member of the Union. Respondent de-nies this and argues that the current contract changed thesituation to the extent that the Union no longer representsforemen and assistant foremen in the sense that it did inprior agreements. Respondent states that formerly prioritywas determined by service in the pressroom and now it isservice in the classification, and therefore service as fore-man cannot be counted.The argument that the current contract no longer pro-vides for some Union representation for foremen and assist-ant foremen cannot be relied upon by Respondent as adistinguishing feature, because even under prior contracts,the superintendent was never included or represented inan)' way. Yet Superintendent Haller returned to the lineand was accorded his full pnority, including time spent as asupervisor, when he did so. So even in the past, Respondenttreated returning supervisors alike, those it "represented"and those it did not. Respondent urges that the decision toplace Doyle at the bottom of the priority list was "mostlogical." since currently only service in classification iscounted. If so, why not count his service as journeyman, aclassification covered by the contract, and eliminate his ser-vice as a supervisor. Such credit would earn Doyle a posi-tion higher than many on the list. The Executive Board ofRespondent apparently thought that was a "logical" solu-tion and recommended such action to the membership,which rejected it.The fact is that Appendix A of the contract guaranteedDoyle a job in the pressroom unit. Priority is not deter-mined by the contract. As noted, this was a function con-trolled by the Union, and it undertook the task of determin-ing it in the case of Doyle. This it did in a discriminatorymanner, as the explicit evidence is that Doyle was deniedpriority because he was no longer a member of the Union.Even assuming that due to contract changes or other condi-tions he was not entitled to anything beyond a job in theunit and therefore at the bottom of the prionty list, theRespondent would still have violated the Act, because inmaking that determination it is apparent that Doyle's lackof union membership was a salient consideration. In addi-tion to Handy having "put his foot in his mouth." there isthe background to consider. The examples provided bystipulation are to the effect that all returning supervisors,including superintendents who were not covered by anycollective bargaining agreement, were accorded full prior-ity, including time spent in supervision. The only fact thatseparates Doyle from the other supervisors is that they re-mained members of the Union and he no longer is a mem-ber of the Union. I find in all the circumstances that by thedenial of higher priority to Doyle when he returned to thebargaining unit the Respondent discriminated against himin violation of Section 8(b)(l 1 )(A) of the Act.4By its conduct in placing Doyle at the end of the prioritylist, the Union caused the Company to turn down Doyle'sbid for a situation on the day shift and to accept anotheremployee designated by the Union. Since the Respondent'saction has been found to be discriminatory. it also violatedSection 8(b)(2) of the Act by causing the employer to un-lawfully discriminate against Doyle in violation of Section8(a)(3) of the Act.There remains for consideration the allegation in thecomplaint, urged in the General Counsel's brief, that Re-spondent additionally violated Section 8(b)( I) A) of the Actby failing in its duty to accord full representation to Doyleas a bargaining unit employee. Recognizing that this casedoes not comport squarely with Miranda Fuel Co., Inc., 140NLRB 181 (1962), because the situation does not involveone of seniority under a contract provision, the GeneralCounsel instead relies on General Truck Drivers, Ware-housemen, Helpers and Automotive Employees, Local 315,International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America (Rhodes & Jamieson,Ltd.), 217 NLRB 616 (1975), arguing that the proceduresemployed by the Union were unfair. In that case the uniondecided that its position on the rights of an employee toreassignment following a layoff should be determined by areferendum among member employees. But Rhodes & Jam-ieson is distinguishable because the union therein delegated4 International Union, United Automobile. Aerospace and Agricuirural Im-plement Workers of America (Pit Processing Co.), 217 NL.RB 320 (1975);N.L.R.B. v. Local 282. International Brotherhood of Teamvters, Chauffeurs,Warehousemen and Helpers o 'Ameria [Lizza and Sons, Inl 1. 412 F.2d 334(C.A. 2, 1969). cert. denied 396 U.S. 1038 11970)29 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe authority to make this decision to a group of its mem-bers. The charging party in that case was seeking to bereassigned to a position of dump driver, and the only mem-bers who were permitted to vote on the issue were the dumpdrivers, those who would be adversely affected by a votewhich would permit the charging party to bump into one oftheir jobs. To limit the voting only to the dump drivers, oneof several classifications represented by the Union, was ob-viously unfair, as recognized even by its executive board.Perhaps the circumstances of this case may be moreanalogous to those in International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America,Local No. 671 (Airborne Freight Corporation of Delaware),199 NLRB 994, 999 (1972). In that case the union repre-sented a unit of full-time and part-time employees. Thepart-timers were not members of the union. A meeting wasconducted pursuant to a notice to members to vote on aproposal which included a provision that would requirepart-time employees to become full-time or be discharged.The part-timers were unaware of the subject matter to bediscussed at the meeting and were not notified specificallyabout it and therefore could not be expected to know thatthis would affect their employment. The Board affirmed thefinding of the Administrative Law Judge that the ultimatedischarge of the part-time workers resulted from the union'sfailure to fulfill its statutory obligation to accord the part-timers fair and impartial representation.In the instant case, the Union represents employees inclassifications of journeymen, substitute journeymen, ap-prentices, and platemen. There is no evidence that themeeting of May 9, which determined Doyle's priority, waslimited to the one classification, as in Rhodes & Jamieson,who would be affected by granting Doyle higher priority.Moreover, it has not been shown that, other than Doyle,there were nonunion employees in the unit represented byRespondent. Nor is there evidence that nonunion members,if any, were not permitted to vote at the meeting. The onlystatement regarding that subject on the record is Doyle'stestimony that he was not aware of it.With respect to Doyle himself, he was clearly aware ofthe impending union meeting at which his priority wasgoing to be discussed. He was actually informed of such ameeting by Chaiser, who told Doyle of the recommendationto be made concerning his priority. Doyle also testified thathe knew of the meeting from the notice that was posted onthe union bulletin board. He made no attempt to attend.The General Counsel perhaps places too literal an inter-pretation on Chaiser's words to Wright on May 4 regardingthe day-shift job upon which Doyle was bidding. From thisthe General Counsel would infer that the meeting on May 9was a sham because it had already been decided not to giveDoyle the priority he claimed. At that point there was noquestion in anyone's mind, including Doyle's, that theUnion was going to determine Doyle's priority and perhapsaccord him a lesser place than he wanted. However, asDoyle had no contract right to high priority, the Union,absent discrimination, could have lawfully placed him any-where on the list.In short, I am not convinced that Respondent violatedSection 8(b)( )(A) additionally by its failure to fairly repre-sent Doyle as an employee in the unit, in the proceduralmanner urged by General Counsel. In any case, I havefound that Respondent denied him the priority he claimedfor an unlawful discriminatory reason, his lack of unionmembership, which is perhaps as invidious a reason ascould be found under the Act. In that sense, then, onemight find a Miranda-type violation. In any event, the rem-edy is the same.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations of theCompany described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes, burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent discriminatorily placedCharles Doyle at the bottom of the priority list in the Com-pany's pressroom, I shall recommend that Respondent beordered to place Doyle in the position he would have hadon that list if credit were given him for all of the time hespent in the pressroom of the Company as a journeyman,including time in supervision. While I recognize that Re-spondent may not have been under any duty to grant himsuch priority when he returned to the unit in April 1977,nevertheless, because of the discrimination it practicedagainst Doyle, the proper remedy, I believe, would be toaccord him the same priority which Respondent had givenother supervisors who returned to the unit. To do otherwisewould be to leave Doyle without an effective remedy for theunlawful conduct of Respondent. Although it is clear thatDoyle was not deprived of employment because his job asjourneyman pressman was guaranteed, I shall recommendthat he be made whole for any other type of monetary losshe may have suffered as a result of the discriminationagainst him.5CONCLUSIONS OF LAW1. The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By failing to grant Charles Doyle priority as a jour-neyman pressman because of his lack of membership in theUnion, Respondent has discriminated against him andthereby engaged in, and is engaging in, unfair labor prac-tices within the meaning of Section 8(b)(l)(A) of the Act.4. By causing the Company to deny Doyle the opportu-nity to bid on a day-shift position because of his nonmem-With interest as applicable, to be computed in the manner prescribed inFlorida Steel Corporation, 231 NLRB 651 (1977). See, generally, Isis Plumb-ing & Heating Co., 138 NLRB 716 (1962).30 TAMPA PRINTING AND GRAPHIC COMMUNICATIONS UNION NO. 180bership in the Union, in violation of Section 8(a)(3) of theAct, Respondent violated Section 8(b)(2) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I issue the following recommended:ORDER6Respondent, Tampa Printing and Graphic Communica-tions Union No. 180, a subordinate union of the Interna-tional Printing and Graphic Communications Union. Tam-pa, Florida, its officers, agents, and representatives, shall:1. Cease and desist from:(a) Refusing to grant Charles Doyle his proper positionon the priority list of the Company's pressroom.(b) Causing the Company to refuse Doyle the opportuni-ty of bidding for a position on the day shift in violation ofSection 8(a)(3) of the Act.(c) In any like or related manner restraining or coercingemployees in the exercise of their rights guaranteed by Sec-tion 7 of the Act.6 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.2. Take the following affirmative action, which is neces-sary to effectuate the policies of the Act:(a) Place the name of Charles Doyle in the proper posi-tion on the pressroom priority list and make him whole torany losses he may have sustained as a result of Respon-dent's failure to do so, in the manner set firth in the sectionof this Decision entitled "The Remedy."(b) Post at its business offices and meeting halls copies ofthe attached notice marked "Appendix."' Copies of saidnotice, on forms provided by the Regional Director for Re-gion 12, after being duly signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediatelyupon receipt thereof and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including allplaces where notices to employees and members are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, defaced.or covered by any other material.(c) Sign and mail to the Regional Director for Region 12sufficient copies of said notice, on forms provided by him,for posting at the premises of the Tribune Company, if thelatter is willing.(d) Notify the Regional Director for Region 12, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.I In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals. the words in the notice reading "Posted bs Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nationallabor Relations Board"31